Citation Nr: 1317091	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a dental condition.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes the Veteran also filed a Notice of Disagreement (NOD) regarding the RO's denial of service connection for hypertension in October 2009.  In March 2010 the Veteran filed a substantive appeal for all issues except service connection for hypertension.  However, that same month the Veteran filed a separate claim for service connection for hypertension as secondary to post-traumatic stress disorder.  The RO construed this separate claim as a constructive substantive appeal for hypertension and certified the issue to the Board.  

However, in his April 2013 written brief the Veteran's representative indicated the Veteran stated he was not pursuing the claim for service connection for hypertension.  As such, the Board finds the written brief submitted by the Veteran's representative serves as a written withdrawal of the Veteran's appeal for service connection for hypertension, and the issue will not be further addressed by the Board at this time.  38 C.F.R. § 20.204.  As such, the Board finds the appeal for service connection for hypertension is withdrawn and the Board will not further address this issue.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran has compensable hearing loss for VA purposes.

2.  The weight of the evidence is against a finding that the Veteran currently has a dental condition which either began during, or was otherwise caused by, his military service.

3.  The weight of the evidence is against a finding that the Veteran's current chronic back disability began during, or was otherwise caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85-4.87, Diagnostic Code 6100 (2012). 

2.  The criteria for service connection for a dental condition have not been met.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensable Rating for Hearing Loss

In March 2009 the Veteran filed a claim seeking, among others, service connection for bilateral hearing loss.  In an October 2009 rating decision the RO granted service connection and assigned a noncompensable rating effective March 2009.  The Veteran has timely appealed this initial rating assigned.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the regulations the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

All evidence of record has been reviewed and considered and relevant evidence is summarized below.  The earliest post-service treatment the Veteran received mentioning loss of hearing acuity is dated May 2009.  In this private treatment record the Veteran's physician noted the Veteran had noticed some chronic hearing loss and was going to have that evaluated by the VA.  As such, the Board finds this treatment record is probative evidence the Veteran did not seek additional treatment for his hearing loss prior to May 2009.

In response to the Veteran's claim he was provided with a VA examination in June 2009.  The Veteran reported difficulty hearing in the presence of background noise.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
40
LEFT
20
35
35
45
70

The average pure tone threshold in the Veteran's right ear was approximately 26 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 46 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 100 percent score in his right ear and a 96 percent score in his left ear.

A pure tone average threshold of 26 in the right ear with a 100 percent speech discrimination score equates to level I hearing acuity.  38 C.F.R. § 4.85, Table VI.  Similarly, a pure tone average threshold of 46 decibels in the left ear with a 96 percent speech discrimination also relates to a level I hearing acuity.  Id.  Level I ratings in both ears equates to a noncompensable rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case the examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities was difficulty understanding speech at normal levels.  As such, the Board finds this examination is compliant with the Martinak requirements.

In October 2009 the Veteran filed a written NOD asserting his hearing loss was more severe than shown in his June 2009 VA examination and requested an additional audio examination.

In April 2010 the Veteran received an audio examination from his private physician.  Audiological testing was conducted at the exam.  The results were noted in graphical form, but are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (The Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance).  As such, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
30
--
55
LEFT
45
35
40
--
55

The average pure tone threshold in the Veteran's right ear was approximately 37 decibels while the pure tone average in his left ear was approximately 43 decibels.  In addition word recognition testing was performed and revealed score of 76 percent in right ear and 80 percent in the left ear.  However, the type of word recognition testing is not indicated.  As such, the Board is unable to determine if the Maryland CNC test was used, as required by VA regulations.  38 C.F.R. § 4.85.  Therefore, the Board is unable to factor the results from this word recognition testing into the determination of the Veteran's hearing loss at this time and Table VI cannot be used.  Id.

Table VIA is used to evaluate hearing impairment based only on pure tone threshold average.  Under this chart a pure tone average threshold of 37 in the right ear equates to level I hearing acuity.  Pure tone average threshold of 43 in the left ear equates to level II hearing acuity.  38 C.F.R. § 4.85.  However, under Table VII level I rating in one ear and level II rating in the other still equates to a noncompensable rating for hearing impairment.  Id.  

As such, the Board finds that while this private audiogram from April 2010 provides some evidence the Veteran's hearing acuity had worsened, it does not establish the Veteran was entitled to a compensable rating at this time.

In this regard, it is important for the Veteran to understand that the Board does not suggest that the Veteran does not have problems with his hearing.  The question is whether these problems provide a basis to grant a compensable evaluation for his hearing loss. 

Based on the suggestion his hearing acuity had decreased and his request for a new exam, the Veteran was provided with an additional VA examination in September 2012.  The examiner reviewed the Veteran's claims file and personally conducted audiometric testing on the Veteran.  However, the examination indicated the test results of the pure tone thresholds were invalid and the results of the Maryland CNC speech recognition testing were too unreliable to score.  The examiner noted significant discrepancies during the exam which prevented the examiner from obtaining reliable data.  

For example, the Veteran's speech reception thresholds were obtained at 25 decibels while pure tone average was 60 decibels, and the difference could not be resolved with repeated testing.  The examiner also noted the Veteran's results on the word recognition testing, including repeating only half the words or rhyming words, was not consistent with errors made by hearing impaired individuals.  

Finally, the examiner noted the Veteran was able to converse at normal conversational levels throughout the examination and did not currently have hearing aids.

This above suggests that the Veteran was exaggerating his hearing loss, providing factual evidence against all of his claims before VA, making him an unreliable historian of his disabilities. 

The Board finds the examiner gave several reasons as to why she could not reach a medical opinion regarding the extent of the Veteran's hearing loss.  As such, the Board finds this examination was adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board notes in his April 2013 written brief the Veteran's representative suggested this claim should be remanded for an additional VA examination.  However, the Board notes the examiner was not able to evaluate the current condition of the Veteran's hearing loss due to possible exaggeration or non-compliance by the Veteran.  There is no basis to suggest the Veteran would cooperate and provide more reliable results in a subsequent examination.  As such, the Board finds no additional VA examination is required.

Based on all of the foregoing, the Board finds the evidence of record does not establish the Veteran was entitled to a compensable rating for hearing loss at any point during the period on appeal.  Audiological examinations in June 2009 and April 2010 both establish the Veteran had noncompensable hearing loss for VA purposes, and the most recent examination did not yield reliable results.  As such, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describes the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of difficulty hearing, especially in the presence of background noise.  The Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  

Specifically, such criteria contemplates the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability are contemplated by the rating schedule.  As such, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his bilateral hearing loss disability.  Rather, treatment records from as recent as November 2012 reflect the Veteran continued to work performing mobile imaging for nursing homes.  Therefore, the Board finds that a claim for TDIU is not raised by the record.  

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease, as defined at 38 C.F.R. § 3.309(a), in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Dental Condition

The Veteran is seeking service connection for a dental condition.  In his October 2009 written NOD the Veteran stated that during service a sergeant knocked out several of his teeth on the bottom left side with a bayonet in response to the Veteran's failure to promptly remove his wedding ring.  He stated he reported this incident to the medics and had dental work done, which he believed included putting a cap on.

However, in his March 2010 written substantive appeal the Veteran stated he did not tell his dentist in service about this incident.  Instead, he described that as a young soldier he was afraid to 'rat out' the sergeant for his actions.  At this time the Veteran reported he did not seek treatment for his teeth until he was transferred.  He reported he had no dental condition when entering service, but since then has had to have dental work done.  

That same month the Veteran submitted a written stressor statement in which he also described this incident.  He stated that during basic drilling the sergeant instructed him to remove his wedding ring, and when he had difficulty doing so due to swelling, the sergeant struck him on the left side of his face and knocked out two teeth.  The Veteran stated he feared if he reported the incident the sergeant would do further damage to him.  Therefore, the Veteran stated he did not seek treatment for his dental condition until he was activated in early February 1968.

The Board notes that as a lay person, the Veteran is considered competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds the Veteran would be competent to report having teeth forcibly knocked out during service.  However, the Board must also determine credibility and weight given to evidence, including lay statements.  Wensch v. Principi, 15 Vet. App. 462, 267 (2001).

The Board understands that events such as the above could have occurred during the Veteran's service.  However, the Board notes the presence of inconsistencies in the Veteran's statements regarding his alleged dental condition.  Specifically, the Board notes that while in October 2009 he asserted he received treatment during his military service, he later reports he did not seek treatment at the time due to fear.  However, more persuasively, the Board finds the Veteran's description of the alleged event is not supported by the objective evidence of record.

Service treatment records have been reviewed and do not establish the Veteran sought any treatment for, or made any complaint of, the forcible loss of teeth during service.  

Most importantly, the Veteran's initial dental examination, in September 1987, establishes he was already missing four teeth, 1, 16, 17, and 32, or the tooth furthest back on both the upper and lower jaw of the left and right sides.  Additionally, tooth 31, the second furthest tooth from the back of the Veteran's lower right side was marked with double vertical lines, indicating the tooth was non-restorable at entry and was to be extracted.  As such, objective medical evidence establishes at entry to military service the Veteran was already missing four teeth and one tooth was already damaged to such a point as to be non-restorable and required extraction, providing more evidence against the Veteran overall claims (he is simply not an accurate historian).

The Veteran was provided with an additional dental examination upon separation from active duty in September 1971.  This examination establishes the Veteran was missing five teeth, 1, 16, 17, 31, and 32.  As such, this examination establishes the Veteran was missing the same four teeth as he was at entry, and the fifth non-restorable tooth had been removed during service.  Again, this fifth tooth was already indicated as non-restorable at entry to active duty.  Therefore, the dental examination at separation does not establish the Veteran lost any teeth during service that were not already missing at entry to service, providing highly probative evidence against the Veteran's claim.

As such, the Board finds the objective medical evidence during service provides probative evidence against the Veteran's claim.  The Veteran's lay statements are contradicted by the objective medical evidence of record. 

Additionally, post-service medical treatment records have been reviewed and do not establish the Veteran made any complaint of, or sought treatment for, a dental condition.  Instead, in a private record from August 2010 the Veteran's physician specifically noted his teeth were within normal limits for his age.

As such, the Board finds the Veteran's inconsistent lay statements are not supported by the objective evidence of record.  Instead, the medical evidence does not establish the Veteran experienced any dental injury during service nor did he seek treatment for a dental condition after service.  Therefore, the weight of the evidence of record fails to establish the Veteran had an in service injury to his teeth or a current dental disability.  As such, the Veteran's claim for service connection for a dental condition is denied.

Back Condition

In August 2009 the Veteran filed a claim for service connection for a chronic low back condition.  The Veteran alleged his current chronic law back pain was due to many falls and carrying heavy packs during military service.  He also reported he was ejected from a car seat and sought treatment following this incident.

Service treatment records were reviewed and fail to establish the Veteran made any complaint of or sought any treatment for a low back condition during service.  Additionally, on the report from the Veteran's separation examination in September 1971 the examiner indicated the Veteran's spine was in normal condition.  As such, the Board finds the evidence does not establish the Veteran had an injury to his low back or experienced symptoms of a chronic back condition during active military service.

Post-service treatment records have also been reviewed.  The earliest medical treatment of record regarding the Veteran's low back pain is from the summer of 2004, more than thirty years after the Veteran separated from active military duty.  As such, the Board finds the evidence does not establish the Veteran experienced a chronic disease related to his low back pain one year after separation from service.  Therefore, the Veteran has not establishes service connection on a presumptive basis.  38 C.F.R. §§  3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will now discuss whether the evidence otherwise establishes the Veteran's current condition is related to his active military service.

In June 2004 the Veteran sought treatment from his private physician for his chronic low back pain.  He reported the pain was mainly on the right side and resulted in difficulty bending.  The physician indicated a duration of pain of one week, and no injury was reported.  The physician opined the Veteran had DJD (degenerative joint disease) and muscle strain.  He gave the Veteran pain medication.

The Board notes this record is the earliest treatment for low back pain found within the evidence of record.  In this record the Veteran reported his back pain began one week earlier, or more than thirty years after he separated from active military duty.  As such, this record provides probative evidence against the Veteran's claim.

In March 2006 the Veteran returned to the same physician and reported an increase of low back pain.  At this time the Veteran reported his pain had been off and on for the past two to three years, with an increase in the last three to four months.  This record again suggests the Veteran's low back pain onset more than thirty years after his separation from active duty in 1971, providing additional evidence against the Veteran's claim.  The physician diagnosed chronic low back pain and gave the Veteran additional pain medication.

In June 2006 a MRI was taken of the Veteran's lower back which revealed degenerative disk disease and mild stenosis with bulging disks at L4-L5, L5-S1, and L3-L4.  The Veteran reported a long-standing history of back pain at this time.  The Veteran's physician began a series of steroid injections into the Veteran's lower back at this time to relieve his pain.

The Veteran continued to receive pain medication for his low back pain throughout 2007.  In March of that year the Veteran began a round of transforaminal blocks into his back to treat the pain.  The Veteran reported these injections provided some temporary relief, however he still had significant discomfort.  He continued to return to his private physician's office approximately every two weeks for treatment and injections.

The Veteran continued to receive treatment for his chronic low back pain throughout 2008.  During this time the Veteran was alternatively diagnosed with degenerative joint disease and degenerative disc disease by his treating physicians. 

In May 2009 his private physician noted the Veteran continued to experience his usual low back pain, and diagnosed chronic problems of degenerative disc disease.

In August 2012 the Veteran sought treatment from the VA regarding his low back condition.  The Veteran reported chronic low backache for the past ten years.  An MRI was taken which revealed severe degenerative joint disease at L4-5, moderate central canal stenosis at L4-L5, and multilevel facet arthropathy with foraminal stenosis.

In November 2012 the Veteran returned to the VA for management of his chronic back pain.  At this time, the Veteran reported a thirty year history of low back pain.  The Veteran reported the pain began gradually but became progressively worse beginning around age fifty.  The Veteran reported his pain was worse on the left side than the right and could range between 4 and 8 out of 10.  He described the pain as stabbing, shooting, and sharp in nature, though denied numbness or tingling.  The Veteran noted his history of injection treatment throughout 2006 and 2007 helped relieve his pain, but was very expensive.  The VA professional recommended the Veteran begin facet injections at the L4-5 and L5-S1 joint again.

Based on the foregoing the Board finds the medical evidence of record establishes the Veteran has a current chronic low back condition.  However, the medical evidence does not relate the Veteran's current condition to his military service.  Instead, the Veteran consistently reported his back pain only began approximately thirty years after his separation from active military service to his medical professionals.  Only in November 2012 did the Veteran tell a treating medical professional he had a thirty year history of low back pain, for the first time suggesting his pain began shortly after his military service.  However, the Board finds the consistent statements the Veteran made regarding the onset of his pain for the first six years of treatment more probative than the earlier date of onset provided to a treating physician just once in the most recent treatment record.

The Board has also considered the Veteran's October 2008 written NOD.  In this document the Veteran described his current back pain and alleged his current pain was related to his military service.  As discussed above, the Veteran is competent to report what comes to him through his senses, including pain in his low back.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current low back condition.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Additionally, the Board notes in his October 2008 NOD the Veteran reported he previously sought treatment for his back condition less than one year after separating from active military service, however that physician has since passed away and those medical records were no longer available.  However, the Board notes that the Veteran did not report his prior treatment of back pain during any of the available post-service treatment records.  Rather, as discussed above, the Veteran only reported a recent onset of back pain when initially seeking treatment for his low back condition.  The Court of Appeals for Veterans Claims has found that the Board may properly assign more probative value to lay statements made during treatment than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  As such, the Board finds the more probative lay statements made by the Veteran during the course of his medical treatment suggest his low back pain onset nearly thirty years after his separation from active military service.  Beyond this, for reasons cited above, the Veteran is not always an accurate historian of his disabilities. 

As such, the Board finds the weight of the evidence does not establish the Veteran's current chronic low back condition began during, or was otherwise caused by, his active military service.  Therefore, the Veteran's claim for service connection is denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in May and August 2009 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

In regards to the Veteran's claim for hearing loss the Veteran was provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  Both examiners personally interviewed and examined the Veteran, as well as conducted the necessary testing to evaluate his disability.  As discussed above, the most recent VA examiner provided sufficient reasoning regarding why he could not evaluate the Veteran's current condition.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of either examination.

The Board notes the Veteran was not provided with a VA examination regarding his claims for service connection for a dental condition and a low back condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, the evidence fails to establish the Veteran has a current dental condition or that a dental injury or disease occurred during service.  As such, no examination was required regarding his alleged dental condition.

As discussed above, the evidence does establish the Veteran has a current chronic low back condition.  However, the medical evidence does not establish an injury or chronic condition incurred in service.  Furthermore, the only evidence which suggested the Veteran's current low back condition is related to military service is the generalized and contradictory lay statements of the Veteran.  These statements are unsupported by even speculative medical evidence.  Accordingly, the Board finds a referral for a VA medical examination is not warranted in regards to the Veteran's low back condition.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


